Citation Nr: 0009469	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from September 1950 to September 
1953.  These matters come to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied entitlement to specially 
adapted housing and a special home adaptation grant.  The 
veteran perfected an appeal of that decision.

This case was previously before the Board in March 1998, at 
which time it was remanded to the RO for additional 
development.  That development has been completed and the 
case returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran's loss of use of the lower extremities is not 
due to a disability for which VA compensation is payable.

3.  The veteran is not blind in both eyes, nor has he 
suffered the anatomical loss or the loss of use of both hands 
due to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 1991); 38 C.F.R. § 3.809 (1999).

2.  The criteria for assistance in acquiring special home 
adaptations have not been met.  38 U.S.C.A. §§ 2101(b), 5107 
(West 1991); 38 C.F.R. § 3.809a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in April 1951 
he incurred a shell fragment wound from a single shell 
fragment.  The wound was approximately two by two centimeters 
in size and was located over the left upper scapula and 
extended into the muscle, but there was no evidence of nerve 
or artery involvement.  An 
X-ray study showed no evidence of intrathoracic involvement.  
The wound was debrided and was shown to be healed in May 
1951.  In December 1951, while hospitalized for an unrelated 
disorder, the veteran complained of pain in the area, which 
was attributed to scarring.  An X-ray study at that time 
showed a metallic foreign body in the soft tissue of the back 
seven centimeters to the left of the third thoracic vertebra 
and three centimeters posterior to its spinous process.  The 
service medical records make no reference to any psychiatric 
symptoms.

An October 1953 VA examination revealed a scar just to the 
left of the upper dorsal spinous processes, irregular in 
shape and deep in character, approximately 1.25 inches in 
diameter.  The shrapnel could be palpated in the wound.  The 
examiner found minimum loss of tissue around the wound, and 
attributed some of the limitation of motion of the left 
shoulder to probable adhesions.  The examiner characterized 
the residuals of the wound as minor, with slight limitation 
of motion of the left shoulder.

Based on the evidence shown above, in a November 1953 rating 
decision the RO granted service connection for a shell 
fragment wound to the left shoulder and rated the disability 
at 20 percent.

A June 1957 VA hospital summary shows that the veteran 
complained of pain in the upper back that radiated into the 
neck and the left arm and limited movement and weakness in 
the left upper extremity.  A surgical procedure was performed 
during the hospitalization for excision of the subcutaneous 
scar tissue, repair of the separation of muscle fibers in the 
paravertebral area, and removal of the foreign body.  The 
metallic foreign body was approximately eight by eight by 
twelve millimeters.  Following the surgery the wound was 
shown to be healing well, although the veteran complained of 
pain in the back from the skull to the coccyx, shortness of 
breath, and pain in the epigastrium.  He followed the staff 
around the hospital complaining about his condition and 
asserted that he was going to stay in the hospital until he 
was as fit as he had been when he entered service.  As the 
result of a psychiatric evaluation the psychiatrist found 
evidence of manifestations of paranoia and post-operative 
neurosis, with conversion to visceral complaints.  The 
veteran was discharged from the hospital with diagnoses of a 
shell fragment wound to the left scapular region and 
psychoneurotic reaction, post-operative neurosis.

During a November 1957 VA psychiatric examination the veteran 
complained of continuing pain in the left shoulder that 
limited his ability to work and prevented him from sleeping.  
The examiner stated that the surgery had produced a post-
operative neurosis in a psychoneurotic individual, which had 
greatly improved.  The examiner provided a diagnosis of post-
operative neurosis, mild, improved.

The veteran was hospitalized in May 1958 for the purpose of 
observing and evaluating any psychiatric disorder that might 
be related to service or his service-connected shrapnel 
wound.  On admission he complained of pain in his back and 
stomach, and that he startled easily.  He denied having 
received any psychiatric treatment.  As the result of a 
physical examination and diagnostic testing the examining 
physicians determined that there was no physiological or 
organic basis for the reported pain, in that there was no 
evidence of pathology.  As the result of a psychiatric 
evaluation the examiners determined that the veteran had a 
great deal of castration fear, that he was unconsciously 
afraid of his own aggression due to fear of retaliation, and 
that he was using the mechanism of conversion to deal with 
his problems.  The examining psychiatrists provided a 
diagnosis of conversion reaction, manifested by back pain, 
limitation of use of the left arm, anxiety, and irritability.  
The external precipitating stress was not determined, and his 
predisposition was moderate.

Although the psychiatric disorder became manifest four years 
after the veteran's separation from service and was not shown 
to be etiologically related to a service-connected disorder, 
in a July 1958 rating decision the RO granted service 
connection for a conversion reaction as secondary to the 
shrapnel wound.  The psychiatric disorder was rated as 
10 percent disabling.

During an October 1981 VA orthopedic examination the veteran 
complained of having had pain in his back since 1960 and pain 
in his stomach since 1957.  An 
X-ray study of the lumbosacral spine showed minimal anterior 
spur formation at multiple levels, with minimal 
spondylolisthesis at L5-S1.  X-ray examination of the left 
scapula showed no abnormalities.  The examiner provided 
diagnoses of an old shrapnel wound to the left scapula, with 
fair shoulder functioning, and spondylolisthesis with 
degenerative joint disease of the lumbosacral spine.  The 
orthopedist also stated that the veteran's reported symptoms 
pertaining to his shoulder and back were out of proportion to 
the clinical findings.

The veteran was also provided a VA psychiatric examination in 
October 1981, during which he complained of a "nervous 
stomach" and low back pain.  As the result of a mental status 
examination the examiner provided a diagnosis of conversion 
disorder, mild to moderate.  In a November 1981 rating 
decision the RO increased the disability rating for the 
conversion disorder from 10 to 30 percent.

During a December 1983 VA psychiatric examination the veteran 
complained of paresthesia in his left arm and being unable to 
raise the left arm over his head; pain in the low back; and 
pain, paresthesia, and weakness in the lower extremities.  He 
reported having been told by his treating physician that he 
had a ruptured disc in the lumbar region that caused the pain 
in his back and legs, and that the physician had told him 
that the back and leg problems were not related to his 
service-connected shrapnel wound.  The veteran asserted, 
however, that he incurred a concussion and was thrown on his 
back at the time of the in-service injury, and that he had 
pain in his low back and legs prior to the removal of the 
fragment in 1957.  He claimed that the problem with his low 
back and legs was caused by the in-service injury, even 
though he had incurred no injury to the low back.

VA treatment records in 1985 show that the veteran had 
insulin-dependent diabetes mellitus, and that his complaints 
of numbness in the lower extremities were possibly due to 
diabetic neuropathy.  He also had chronic obstructive 
pulmonary disease, degenerative joint disease of the 
cervical, thoracic, and lumbosacral spine, and 
spondylolisthesis at L5-S1.  In a September 1985 rating 
decision the veteran was found to be permanently and totally 
disabled for non-service connected pension purposes with 
diagnoses of a conversion reaction, the residuals of the 
shell fragment wound, diabetes mellitus, arthritis, and 
chronic obstructive pulmonary disease.

During a December 1990 VA psychiatric examination the veteran 
reported having stopped work in 1981 due to back pain.  He 
denied having received any psychiatric treatment since a 
hospitalization in November 1986.  He expressed bitterness 
towards VA for not properly compensating him for his in-
service injuries, including the results of a concussion.  He 
denied having any mental problems and attributed all of his 
musculoskeletal and gastrointestinal complaints to service.  
The examiner noted that the claims file was not available, 
and that he was not aware of the basis for the diagnosis of a 
conversion disorder.  The examiner stated that the veteran 
continued to use the mechanism of conversion to handle 
stress, which had gotten worse as his physical symptoms 
increased.

In a March 1991 rating decision the RO re-defined the 
service-connected psychiatric disability as conversion 
reaction manifested by a nervous stomach and other visceral 
complaints.

In numerous statements beginning in April 1991 the veteran 
stated that all of his medical problems had been present 
since 1951, but had not been properly diagnosed or treated.  
He asserted that all of his medical problems originated with 
the April 1951 injury.  He claimed that in his service 
medical records chronic obstructive pulmonary disease was 
referred to as tonsillitis, for which he underwent a 
tonsillectomy.  He also asserted that the reference in his 
service medical records to the scapula pertained to the low 
back.  He stated that the failure to remove the shell 
fragment until six years after the injury resulted in 
arthritis in his back.

A January 1993 private X-ray study, which was apparently 
conducted in relation to the veteran's chronic respiratory 
disease, revealed a five by one millimeter metallic foreign 
body in the anterior compartment of the chest at a level just 
right of the midline.  No etiology for the foreign body has 
been provided.

An August 1993 VA hospital summary shows that the veteran had 
severe chronic obstructive pulmonary disease, for which home 
oxygen was provided; a history of lung cancer, for which he 
underwent radiation therapy in 1991; insulin-dependent 
diabetes mellitus; and degenerative arthritis of the thoracic 
and lumbar spine.

The veteran was provided a VA psychological evaluation, 
including psychological testing, in June 1994 for the purpose 
of determining the severity of the conversion disorder.  He 
appeared for the evaluation in a wheelchair and used a nasal 
oxygen tube.  He stated that he could barely walk due to pain 
and shortness of breath, although he continued to smoke a 
pack of cigarettes each day.  The psychologist noted that the 
veteran was convinced that all of his many medical problems 
were related to the 1951 shrapnel wound, including a retained 
metallic fragment, and he brought to the examination a large 
expandable folder full of documents that, he claimed, 
supported that contention.

As the result of the interview and psychological testing the 
psychologist determined that the veteran did not meet the 
diagnostic criteria for a conversion disorder, but that his 
psychiatric symptoms were more properly assessed as a 
somatization disorder.  She stated: 

[t]he essential feature of Somatization Disorder is 
a pattern of recurring, multiple, clinically 
significant somatic complaints.  If they occur in 
the presence of a general medical condition, the 
complaints and resulting social or occupational 
impairment are in excess of what would be expected 
from the history, physical exam, or laboratory 
tests. . . . Individuals with Somatization Disorder 
typically describe their complaints in exaggerated 
terms, but specific factual information is often 
lacking. . . .

The psychologist provided diagnoses of somatization disorder 
and a dependent personality disorder.

In the report of a June 1994 psychiatric examination the 
psychiatrist stated that since the in-service injury the 
veteran had brooded on his injury, was convinced that at 
least one shell fragment remained in his body, and believed 
that all of his physical disabilities were caused by the 
retained four by one millimeter fragment.  The psychiatrist 
noted that since 1953 the veteran had undergone numerous 
examinations, tests, hospitalizations, and treatments in 
order to alleviate his symptoms.

The psychiatrist stated that during the mental status 
examination the veteran interpreted all of his questions as 
relating to the retained shell fragment, even though no such 
relationship existed.  Based on a careful review of the 
claims file, including the June 1994 psychologist's report, 
and the psychiatric interview, the psychiatrist stated that 
the veteran had been incorrectly diagnosed as having a 
conversion disorder, because the criteria for such a 
diagnosis had not been met.  The psychiatrist also provided a 
diagnosis of somatization disorder, severe, and a paranoid 
personality disorder.

In a November 1994 rating decision the RO re-characterized 
the service-connected psychiatric disorder as a somatization 
disorder, severe, and increased the rating for the disorder 
from 30 to 100 percent.

In a February 1995 decision the Board denied entitlement to 
service connection for diabetes mellitus, chronic obstructive 
pulmonary disease, arthritis of the cervical and lumbosacral 
spine, a right hand disorder, a stomach disorder, benign 
prostatic hypertrophy, and the residuals of a concussion.

In his March 1996 claim for specially adapted housing, notice 
of disagreement, and substantive appeal, the veteran stated 
that he had been issued an electric wheelchair by the VA 
medical center (MC), and he requested modification of his 
house for the wheelchair.  He claimed that the wheelchair had 
been issued to him because he had lost the use of both lower 
extremities.  He asserted that his service-connected 
disability required the use of a wheelchair as his normal 
mode of transportation.  In a July 1998 statement he asserted 
that he required the use of the wheelchair because he had 
retained shell fragments in his back and chronic obstructive 
pulmonary disease.

A December 1997 VA hospital summary indicates that the 
veteran's various disabilities included congestive heart 
failure; advanced chronic obstructive pulmonary disease, home 
oxygen dependent; insulin-dependent diabetes mellitus; large 
cell carcinoma of the lung, status post radiation treatment; 
gastroesophageal reflux disease; and a history of 
cholelithiasis.  VA treatment records indicate that he 
continued to received treatment for chronic obstructive 
pulmonary disease, with severe shortness of breath.

The veteran was provided an additional psychological 
evaluation in May 1999.  During that evaluation he asserted 
that the retained shell fragment in his chest had caused 
chronic obstructive pulmonary disease, heart problems, pain 
all over his body, and the inability to walk, which required 
him to use a wheelchair.  He appeared for the examination in 
a wheelchair, and used a nasal oxygen tube.

As a result of the psychological evaluation and review of the 
case file the psychologist stated that the veteran has a 40-
year history of multiple physical complaints which resulted 
in impaired social and occupational functioning.  The 
psychologist also stated that, assuming that a medical 
evaluation determined that his symptoms could not be fully 
explained by a known medical condition or if his physical 
complaints are in excess of what would be expected from 
objective findings, he suffered from a chronic, severe 
somatization disorder.  The psychologist provided an 
additional diagnosis of dependent personality features.  The 
psychologist further stated: "[I]t is important to note that 
physical disabilities do not arise from psychological 
disorders.  Thus, any determination for his need for a 
wheelchair and or adapted housing must be addressed by 
medical evaluation and diagnosis of legitimate medical 
conditions."

The report of a May 1999 mental disorders examination shows 
that the examiner reviewed the case file, including the 
results of the psychological testing, prior to the 
examination.  The examiner noted that during the examination 
the veteran had difficulty distinguishing between his 
service-connected and non-service connected disabilities.  
The examiner stated that the veteran appeared for the 
examination in a wheelchair, and the veteran asserted that 
the residuals of the shrapnel injury required him to be in 
the wheelchair.

The examiner stated that the veteran had a history of a 
somatization disorder, and that he implied on the basis of 
somatization that he functioned as an invalid.  The examiner 
also stated that the veteran had a number of physical 
diagnoses that were responsible for his limited functioning, 
but that if those disabilities were not present, the 
somatization disorder would continue to be disabling.  The 
examiner provided a global assessment of functioning (GAF) 
score of 45 based on serious symptoms of somatization, and 
also stated that the veteran was severely limited by 
congestive heart failure, advanced chronic obstructive 
pulmonary disease, insulin dependent diabetes mellitus, 
carcinoma of the lungs, and gastroesophageal reflux disease.

During an October 1999 VA neurological examination the 
veteran reported having used a wheelchair since 1993, but 
that he could ambulate for very short distances.  He used a 
cane for ambulation since the 1980s.  He complained of 
intermittent numbness in the legs from the waist down and 
some urinary incontinence.  On examination the strength in 
all extremities was fair and equal, with no atrophy or 
fasciculations.  Deep tendon reflexes were hypoactive but 
symmetrical, and no Babinski sign was present.  The sensory 
examination was normal, with the exception of a subjective 
decrease in pinprick sensation to about mid-calf bilaterally.  
His cerebellar functioning was normal.  The veteran was able 
to stand and walk a few steps, which was limited by the reach 
of the oxygen tubing.

Based on the neurological examination and a complete review 
of the case file, the examiner found mild diabetic neuropathy 
manifested by decreased pinprick sensation and hypoactive 
reflexes in the lower extremities.  The examiner also stated 
that the veteran had a number of physical problems that 
caused difficulty with ambulation, although he was still 
capable of ambulating short distances.  The limiting factors 
included chronic obstructive pulmonary disease, congestive 
heart failure, and to a lesser degree his diabetic 
neuropathy.  The examiner also stated that none of those 
disabilities were related to the shell fragment wound to the 
left scapula, nor did the shell fragment wound affect the 
veteran's ability to walk on a mechanical basis.

The veteran was also provided an orthopedic examination in 
October 1999 for the purpose of obtaining an opinion on 
whether he was able to ambulate and, if not, whether that 
restriction was due to a service-connected disability.  The 
examiner reviewed the case file prior to the examination.  
The examiner noted that the veteran had increasing problems 
with weight bearing over the years due to multiple medical 
problems, including congestive heart failure and advanced 
chronic obstructive pulmonary disease, for which he was 
oxygen-dependent.  He also had a history of diabetes 
mellitus, large cell carcinoma of the lung, gastroesophageal 
reflux disease, cholelithiasis, and cardiomegaly.

During the examination the veteran complained of marked 
weakness in both lower extremities, causing difficulty 
standing or walking.  He was able to walk no farther than 
across the room, with the aid of a cane, due to weakness and 
shortness of breath.  He appeared for the examination in a 
wheelchair with a portable oxygen unit attached.  Examination 
of the knees and ankles revealed no abnormalities, and there 
was no evidence of atrophy in the lower extremities.

The examiner provided the opinion that the veteran was 
precluded from locomotion without the aid of an assistive 
device, and that he could be on his feet only a short period 
of time with the assistive device.  The examiner stated that 
the veteran's multiple medical problems, including congestive 
heart failure, chronic obstructive pulmonary disease, a 
history of lung cancer, and diabetes mellitus were 
"inextricably intertwined" in contributing to the veteran's 
inability to ambulate.

II.  Laws and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if, as 
the result of a total and permanent disability for which VA 
compensation is payable, he has lost, or lost the use of, 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Eligibility may also be found if, due to a service-connected 
disability that is total and permanent, he is blind in both 
eyes, having light perception only, and he has suffered the 
anatomical loss or loss of use of one lower extremity, or he 
has lost or lost the use of one lower extremity and he has 
the residuals of an organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  In addition, eligibility may be found if he has 
lost or lost the use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affects 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  Locomotion is considered to be precluded if he 
requires the regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal mode of locomotion, 
although occasional locomotion by other methods may be 
possible.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

A certificate of eligibility for assistance in acquiring 
necessary home adaptations, or a residence already adapted 
with necessary special features, may be issued to a veteran 
if he is entitled to total and permanent disability 
compensation for blindness in both eyes, with visual acuity 
of 5/200 or less, or for the anatomical loss or loss of use 
of both hands, and he is not eligible for specially adapted 
housing under 38 U.S.C.A. § 2101(a).  38 U.S.C.A. § 2101(b); 
38 C.F.R. § 3.809a.

Determinations regarding entitlement to VA benefits, 
including the issue of whether the veteran is entitled to 
specially adapted housing, are to be based on review of the 
entire evidence of record.  See Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III.  Analysis

The Board has reviewed the evidence of record and finds that 
entitlement to specially adapted housing or a home adaptation 
grant is not warranted.  As an initial matter the Board finds 
that the veteran has not suffered the anatomical loss of any 
extremity, the loss of use of his hands, nor is he blind in 
either eye.  38 C.F.R. §§ 3.809, 3.809a.  He contends that he 
is entitled to specially adapted housing because he has lost 
the use of his lower extremities and is confined to a 
wheelchair, which was provided by VA.

In order to be entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must show that due to a disability for which 
compensation is payable the veteran has lost the use of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. 
§ 3.809.  The orthopedic examiner in October 1999 provided 
the opinion that the veteran is precluded from locomotion 
without the aid of the wheelchair and the veteran has, 
therefore, lost the use of his lower extremities.  The 
evidence does not show, however, that he lost the use of his 
lower extremities due to a disability for which compensation 
is payable.

Service connection has been established for a somatization 
disorder, rated as 100 percent disabling; the residuals of a 
shell fragment wound to the left shoulder, rated as 
20 percent disabling; a tender surgical scar, rated as 
10 percent disabling; and the residuals of a tonsillectomy, 
rated as noncompensable.  The medical evidence does not show 
that any of the disabilities for which compensation is 
payable resulted in the loss of use of the lower extremities.

In the Board's March 1998 remand the VA examiners were asked 
to provide opinions on whether: 1) the somatization disorder 
caused any physical disabilities; 2) whether the veteran's 
inability to ambulate, if found, is due to the somatization 
disorder.  As a result of the psychological evaluation in May 
1999, the examiner stated that a psychological disorder, 
including the somatization disorder, could not cause a 
physical disability, and that the veteran's need for a 
wheelchair had to be addressed by medical evaluation and 
diagnosis of legitimate medical conditions.  The psychologist 
found, therefore, that the somatization disorder did not 
cause any physical disabilities.

The neurology and orthopedic examiners found that the 
veteran's difficulty with ambulation was caused by congestive 
heart failure, chronic obstructive pulmonary disease, a 
history of lung cancer, and diabetes mellitus, including 
diabetic neuropathy in the lower extremities.  Although the 
veteran contends that these disabilities were caused by the 
service-connected shrapnel wound to the left scapula, his 
statements are not probative because he is not competent to 
provide evidence of the etiology of a medical disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The neurology 
examiner stated that none of these disabilities are related 
to the shrapnel wound.  Although not referenced by these 
examiners, the medical evidence also shows that the veteran 
has degenerative arthritis in the thoracic and lumbosacral 
spines, resulting in spondylosis and spondylolisthesis at L5-
S1.  The Board finds, therefore, that the loss of use of the 
lower extremities is not due to a disability for which 
compensation is payable.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claims of entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
and a certificate of eligibility for financial assistance in 
acquiring special home adaptations.


ORDER

The claim of entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
is denied.

The claim of entitlement to a certificate of eligibility for 
financial assistance in acquiring special home adaptations is 
denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

